49 So. 3d 1288 (2010)
D.B., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-560.
District Court of Appeal of Florida, Third District.
December 29, 2010.
Carlos J. Martinez, Public Defender, and Melissa C. Del Valle, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before WELLS, ROTHENBERG and SALTER, JJ.
PER CURIAM.
Affirmed. C.E.L. v. State, 24 So. 3d 1181 (Fla.2009); State v. Zaldivar, 34 So. 3d 76 (Fla. 3d DCA 2010).